 Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JENNIFER M. HYKES,

        Plaintiff,

v.                                                   CASE No.:

THE SCHOOL BOARD OF
PINELLAS COUNTY, FLORIDA,

      Defendant.
____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JENNIFER HYKES (“Plaintiff”), by and through undersigned counsel, brings

this Complaint against Defendant, THE SCHOOL BOARD of PINELLAS COUNTY, FLORIDA

(“Defendant”), and in support of her claims state as follows:

                                 JURISDICTION AND VENUE

        1.     Plaintiff brings this action for damages resulting from Defendant’s deprivation of

Plaintiff’s civil rights pursuant to 42 U.S.C. § 1983 (“Section 1983”) for Florida and federal civil

rights violations under U.S. Const. amend. I as applied to the states under the United States

Constitution’s Fourteenth Amendment.

        2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1333 and 28 U.S.C. §

1343.

        3.     Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Pinellas County, Florida.
 Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 2 of 13 PageID 2



                                            PARTIES

       4.      Plaintiff is a resident of Pinellas County, Florida and a former employee of

Defendant.

       5.      Defendant is a political subdivision possessing authority under Article IX, Section

4(b), Fla. Const., to operate, control, and supervise all free public schools located in Pinellas

County, Florida and with the home rule authority to exercise any power except as expressly

prohibited by the State Constitution and general law. Its principal place of business is at 301 4th

Street SW, Largo, Florida 33770. With respect to the employment decisions at issue in this

lawsuit, the acts of the individuals named herein were the official acts of Defendant.

                                    NATURE OF THE CASE

       6.      Plaintiff is a member of a protected class because she engaged in protected activity

by opposing Defendant’s unconstitutional employment practices that were outside the scope of

her employment and was subject to retaliation when Defendant terminated Plaintiff’s employment

on or about May 2018.

       7.      Defendants committed these unlawful violations of Plaintiff’s constitutional,

statutory, and federal rights and state rights under color of state law in bad faith and with

malicious purpose and in reckless, willful, and wanton disregard of Plaintiff’s safety, dignity, and

her constitutional rights. Defendant condoned the practices that Plaintiff complained about,

despite knowledge that Defendant’s conduct was unlawful and rose to the level of gross

mismanagement, gross neglect of duty, and violation of Plaintiff’s civil rights as described herein.

                                  GENERAL ALLEGATIONS

       8.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       9.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.




                                                -2-
    Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 3 of 13 PageID 3



        10.      Plaintiff requests a jury trial for all issues so triable.

                                       FACTUAL ALLEGATIONS

        11.      Plaintiff began working for Defendant as an Assistant Director of Defendant’s

Community Schools Model on November 2017, and she worked in this capacity until May 2018.

        12.      Prior to her termination, Plaintiff has continually worked for the Florida public

system since August 2003.

        13.      During the time she worked with Defendant, Plaintiff satisfactorily performed the

responsibilities of her position in a competent manner and met the legitimate expectations of her

employer.

        14.      Nevertheless, Defendant violated Plaintiff’s due process rights under the

Fourteenth Amendment and acted in accordance with its official policies and customs by

publishing false statements of a stigmatizing nature attending a governmental employee's

discharge that were made public by the governmental employer without a meaningful opportunity

for employee name clearing.

        15.      The Fourteenth Amendment of the United States Constitution provides that, “[n]o

State shall… deprive any person of life, liberty, or property, without due process of law.” U.S.

Const. amend. XIV, § 1.1

        16.      On or about April 27, 2018, Plaintiff requested a meeting with her supervisor,

Defendant’s Director of its Title I program, Felita Grant, regarding the Coalition for Community

Schools National Conference.




1
 Public employment is a constitutionally protected property interest. See Bd. of Regents v. Roth, 408 U.S. 564, 569-
70, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972).


                                                       -3-
 Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 4 of 13 PageID 4



       17.     Although the conference and the cost associated with it were previously approved

by Defendant, Defendant abruptly informed Plaintiff that it would not be sending the two (2)

community representatives to the conference.

       18.     Plaintiff expressed legitimate concerns regarding how Defendant’s decision could

negatively impact Defendant’s relationships with its partners in Defendant’s community schools’

initiatives and again requested a meeting. Grant then scheduled a meeting with Plaintiff.

       19.     Plaintiff assumed the meeting was to discuss the negative implications associated

with withdrawing from the conference as she was the one who originally requested it.

       20.     However, instead of discussing the conference, Defendant ambushed Plaintiff with

false accusations relating to her job performance. Defendant did not provide notice to Plaintiff

that the meeting was disciplinary in nature or that the topics to be discussed were related to her

job performance. The meeting occurred on April 30, 2018.

       21.     When Plaintiff arrived for the meeting, she noticed that Defendant’s director had a

copy of the agenda of topics to be discussed regarding Plaintiff’s job performance. Defendant did

not provide Plaintiff with a copy of the agenda or allow her to prepare for the accusations that

were going to be levied against her in any way.

       22.     When Plaintiff noticed that Grant’s secretary was also in attendance and taking

notes, Plaintiff asked Grant if the meeting was in relation to her job performance. Grant deflected

Plaintiff’s question by simply responding that she “didn’t say that”.

       23.     Plaintiff then discussed the items on Grant’s agenda and provided explanations and

status updates of each topic that Grant raised. Additionally, Plaintiff and Grant discussed and

additional future steps that needed taken in order to reach the Community Schools Model

objectives.




                                                -4-
 Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 5 of 13 PageID 5



       24.     The next day, Plaintiff was then called back to Grant’s office to review and sign a

copy of the “Conference Summary” regarding the meeting that occurred the previous day. The

conference summary, written and prepared by Defendant, did not indicate to Plaintiff that her

employment would be terminated.

       25.     Upon reading the Conference Summary, Plaintiff immediately realized that her

responses to Defendant’s questions were largely omitted in the Conference Summary. Plaintiff

asked why the Conference Summary stated “CC: Personnel File” if the earlier meeting was not

disciplinary. Grant simply replied that it would be included in Plaintiff’s personnel file because

“that is the procedure for written summaries”.

       26.     Plaintiff objected and informed Grant that, pursuant to Florida law, since the

summary was going into Plaintiff’s personnel file, she intended to file a written response.

       27.     Pursuant to Fla. Stat. § 1012.31 provides that:

       (2)(a) Materials relating to work performance, discipline, suspension, or dismissal
       must be reduced to writing and signed by a person competent to know the facts or
       make the judgment.

      …
      (2)(d) An employee has the right to answer in writing any such materials
      [relating to work performance, discipline, suspension, or dismissal] in a personnel
      file on July 1, 1983, as well as any such materials filed thereafter, and the answer
      shall be attached to the file copy. An employee has the right to request that the
      district school superintendent or the superintendent’s designee make an informal
      inquiry regarding material in the employee’s personnel file which the employee
      believes to be false. The official who makes the inquiry shall append to the
      material a written report of his or her findings.
(emphasis added).

       28.     Despite the plain language of the statute and the stigmatizing nature of the

allegations that were set to be included in Plaintiff’s public personnel file, Defendant informed

her there was “no reason to provide a written response”.




                                                 -5-
 Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 6 of 13 PageID 6



       29.        When Plaintiff further asserted her right to respond to the allegations, Defendant

terminated Plaintiff’s employment in retaliation for her request to include a response to the

allegations that Defendant levied against her. Defendant informed Plaintiff that her contract was

not going to be renewed so there was no reason for Plaintiff to provide a response. When Plaintiff

asked why she was being terminated, Grant callously responded, stating that “we don’t have to

provide a reason”.

       30.        In fact, Defendant violated its own policies and procedures as Defendant’s

deadline to provide notice of nonrenewal was in April, however Plaintiff was informed she would

not be renewed in May 2018 only after she insisted on including responses to Defendant’s

allegations.

       31.        On or about May 2018, Plaintiff drafted, a response to the allegations placed in her

personnel file and submitted the response to various public officials, including but not limited to:

Superintendent Michael Grego, Assistant Superintendent of Human Resources Paula Texel, and

Associate Superintendent of Community and Support Services Lori Matway on at least two

occasions.

       32.        Defendant’s officials, despite their statutorily-defined duty to investigate Plaintiff’s

alleged infringement of her civil rights, failed to take appropriate action despite Plaintiff’s

requests for review.

       33.        Instead, Defendant again informed Plaintiff that “a response is not needed” and

unlawfully refused to place Plaintiff’s written response to the allegations levied against her in her

personnel file.

       34.        By refusing to place Plaintiff’s response to Defendant’s written accusations in her

personnel file, Plaintiff was not provided with an opportunity to be heard as to the truth or falsity




                                                   -6-
    Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 7 of 13 PageID 7



of the alleged allegations, nor was Plaintiff given an opportunity to clear her name. Plaintiff was

not even asked the rudimentary, “guilty or not guilty”. 2

         35.     Defendant failed to inform Plaintiff of her right to respond to the allegations or

opportunity to clear her name.

         36.     Furthermore, despite Plaintiff’s role as a high-level administrator who had minimal

contact with children, Defendant misrepresented the nature of the aforementioned incident in

Plaintiff’s public personnel file in order to curtail Plaintiff’s future career opportunities when

Defendant defined Plaintiff’s termination as “Victim Code: Student” in Plaintiff’s personnel

file.3

         37.     Plaintiff has suffered monetary harm as a result of Defendant’s retaliatory conduct.

         38.     These statements are public record and are available to be viewed by person and at

any time pursuant to Fla. Stat. § 119.01(1). See also Fla. Stat. § 119.07(1)(a), “[e]very person who

has custody of a public record shall permit the record to be inspected and examined by any person

desiring to do so, at any reasonable time, under reasonable conditions, and under supervision by

the custodian of the public record or his designee.”

         39.     Despite the severity of the conduct engaged in by Defendant’s officials,

Defendant’s officials were acting in conformity with Defendant’s custom and policies of not

including employee responses to allegations made by Defendant in their personnel files. The

aforementioned employment practices of Defendant are so persistent, widespread, and repetitious


2
  See Owen v. Independence, 445 U.S. 622, 633 n.13, 100 S. Ct. 1398, 1406 n.13, 63 L. Ed. 2d 673 (1980). The
dismissal of a governmental employee accompanied by a charge against her that might seriously damage her standing
and associations in her community would qualify as something the government is doing to her so as to trigger the due
process right to a hearing during which the employee could refute the charges and publicly clear her name. Even if
the accusations did not in point of fact cause the individual’s discharge, the defamatory and stigmatizing charges
implicate the liberty interests if they occurred in the course of the termination of employment).
3
 See Codd v. Velger, 429 U.S. 624, 628 (1977) (Creation and dissemination of a false and defamatory impression
about the employee is public).


                                                       -7-
    Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 8 of 13 PageID 8



that Defendant’s policy makers either knew or should have known of the unlawful employment

practices.

        40.     Defendant’s decision to not include Plaintiff’s written responses as required by

statute was arbitrary, capricious, and meant to sully Plaintiff’s good name. Defendant could have

simply placed Plaintiff’s responses to the accusations in her personnel file and properly

investigated the incident. Instead, Defendants chose to publicly shame and punitively punish

Plaintiff for objecting to Defendant’s deprivation of her due process rights.4

        41.     Plaintiff reported and disclosed in writing and/or verbally violations of rules,

regulations and laws to persons both inside and outside of her normal chain of command, and to

others having the authority to investigate, police, manage and otherwise remedy the violations of

rules, regulations and laws that she reported.

        42.     Defendant retaliated by taking unlawful and adverse action against Plaintiff under

color of state law because Plaintiff exercised her constitutional right to free speech on matters of

public concern by terminating her employment on or about May 2018.

                          COUNT I – VIOLATION OF 42 U.S.C. § 1983
                           DEPRIVATION OF LIBERTY INTEREST

        43.     Plaintiff realleges and incorporates by reference paragraphs 1 through 42 as though

fully set forth herein.

        44.     Defendant terminated Plaintiff from her public employment in May 2018.

Defendants falsely, maliciously, and with full intent, alleged that Plaintiff had committed a

grievous offense and was otherwise not fit for her position.

        45.     Defendant’s allegations were unfounded and false.


4
 See Bd. of Regents v. Roth, 92 S. Ct. 2701, 2707-08 (1972) (To be deprived not only of present government
employment but of future opportunity for it certainly is no small injury).



                                                  -8-
    Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 9 of 13 PageID 9



        46.      Defendant’s decision to terminate Plaintiff's employment was arbitrary, capricious,

and in retaliation for her asserting her rights pursuant to Florida Statute.

        47.      Defendant’s, publicly communicated and insinuated false and unfounded

allegations of a stigmatizing nature about Plaintiff contemporaneously, and in conjunction with,

its decision to terminate Plaintiff’ public employment.5

        48.      Defendant has caused substantial damage to Plaintiff's reputation in the

community.

        49.      Plaintiff has a constitutionally protected liberty interest in her good name and her

reputation for honesty and integrity. Defendant deprived Plaintiff of her constitutionally protected

liberty interest in her good name and her reputation as being a person of honor and integrity by

including defamatory statements about her in her personnel file and by refusing to allow Plaintiff

to include a response.

        50.      Defendant denied Plaintiff due process of law by failing to provide notice to

Plaintiff of her right to a name clearing hearing.

        51.      Defendant denied Plaintiff due process of law by refusing to provide a name

clearing hearing with respect to the false, unfounded allegations surrounding the termination of

her employment.

        52.      As a result, Plaintiff's ability to earn a living in the local community has been

severely compromised. Defendant deprived Plaintiff of her constitutionally protected liberty

interest without due process of law in violation of the Fourteenth Amendment to the United States

Constitution. Defendant is liable to Plaintiff under 42 U.S.C. § 1983.


5
  See Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S. Ct. 507, 510, 27 L. Ed. 2d 515 (1971) (Where the state
attaches a badge of infamy to the citizen, due process comes into play. Where a person's good name, reputation,
honor, or integrity is at stake because of what the government is doing to him, notice and opportunity to be heard are
essential).


                                                        -9-
Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 10 of 13 PageID 10



       53.     As a direct and proximate result of Defendant’s violation of her civil rights,

Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands:

               (a)     A jury trial on all issues so triable;

               (b)     That process issue and that this Court take jurisdiction over the case;

               (c)     That this Court issue a writ of mandamus to Defendant to provide Plaintiff

                       with a name-clearing hearing;

               (d)     Judgment against Defendant, permanently enjoining Defendant from future

                       violations of 42 U.S.C. § 1983, and remedying all lost income, raises,

                       promotions, and other benefits of which Plaintiff was unlawfully deprived;

               (e)     Compensatory damages, including emotional distress, allowable at law;

               (f)     Reinstatement of Plaintiff to a position comparable to prior position, or in

                       the alternative, front pay;

               (g)     Prejudgment interest on all monetary recovery obtained;

               (h)     All costs and attorney’s fees incurred in prosecuting these claims; and

               (i)     For such further relief as this Court deems just and equitable.

                        COUNT II – VIOLATION OF 42 U.S.C. § 1983
                          FREEDOM OF SPEECH VIOLATION

       54.     Plaintiff realleges and incorporates by reference the allegations of Paragraphs 1

through 42 of this Complaint, as though fully set forth herein.

       55.     Under the First Amendment to the Constitution of the United States, a public

employee has a right to freedom of speech on matters of public concern. It is unlawful for a public




                                                 - 10 -
Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 11 of 13 PageID 11



employer to take adverse action against a public employee because the employee exercises her

First Amendment rights by speaking on a matter of public concern.6

        56.      Plaintiff’s job duties did not include demanding that statutorily-defined duties be

carried out by the administrative personnel attending her discharge.

        57.      As noted by the Supreme Court of the United States of America, “public

employees are uniquely qualified to comment on matters concerning government policies that are

of interest to the public at large.” Id. at 2379-80 (citations omitted).

        58.      Plaintiff engaged in protected activity by reporting and opposing Defendant’s

aforementioned unlawful conduct.7

        59.      Defendant’s actions were “under color” of state law.

        60.      Defendant’s deprivation of Plaintiff’s constitutionally protected rights was the

result of “an official government policy, the actions of an official fairly deemed to represent

government policy, or a custom or practice so pervasive and well-settled that it assumes the force

of law.” Denno v. Sch. Bd., 218 F.3d 1267, 1276 (11th Cir. 2000) (citations omitted).

        61.      “A policy is a decision that is officially adopted by the [government entity], or

created by an official of such rank that he or she could be said to be acting on behalf of the

[government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

(citation omitted), cert. denied, 522 U.S. 1075 (1998).

        62.      In retaliation for Plaintiff’s exercise of her constitutional right to freedom of

speech, Defendant terminated Plaintiff’s employment on or about May 2018.




6
 “[T]he mere fact that a citizen’s speech concerns information acquired by virtue of [her] public employment does not
transform that speech into employee – rather than citizen – speech. “ Lane v. Franks, 134 S. Ct. 2369, 2379 (2014).
7
 See Tindal at 1539; see also Connick v. Myers, 103 S. Ct. 1684 (1983) “Plaintiff’s speech clearly involves matter of
public concern because the testimony “brought to light actual or potential wrongdoing....”


                                                       - 11 -
Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 12 of 13 PageID 12



       63.     Plaintiff’s protected speech was a motivating factor in Defendant’s decision to

terminate Plaintiff’s employment.

       64.     As a result of Defendant’s retaliatory conduct, Plaintiff has suffered damages as a

direct and proximate result of Defendant’s willful and reckless discrimination against Plaintiff,

Plaintiff has suffered and will continue to experience pain and suffering, mental anguish,

emotional distress, and loss of earnings and other employment benefits and job opportunities.

       WHEREFORE, Plaintiff demands:

               (a)     A jury trial on all issues so triable;

               (b)     That process issue and that this Court take jurisdiction over the case;

               (c)     Judgment against Defendant, permanently enjoining Defendant from future

                       violations of Section 1983, and remedying all lost income, raises,

                       promotions, and other benefits of which Plaintiff was unlawfully deprived;

               (d)     Compensatory damages, including emotional distress, allowable at law;

               (e)     Reinstatement of Plaintiff to a position comparable to her prior position, or

                       in the alternative, front pay;

               (f)     Prejudgment interest on all monetary recovery obtained;

               (g)     All costs and attorney’s fees incurred in prosecuting these claims; and

               (h)     For such further relief as this Court deems just and equitable.

                                     JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 8th day of April, 2020.

                                               Respectfully submitted,

                                               /s/ Patrick K. Elliott
                                               PATRICK K. ELLIOTT



                                                 - 12 -
Case 8:20-cv-00806-TPB-SPF Document 1 Filed 04/08/20 Page 13 of 13 PageID 13



                                   Florida. Bar Number: 1000970
                                   THE LAW OFFICE OF PATRICK K. ELLIOTT, PLLC
                                   100 S. Ashley Drive, Suite 600
                                   Tampa, FL 33602
                                   Direct Dial: (813) 379-3090
                                   Facsimile: (813) 433-5126
                                   E-mail: elliottp@employmentandconsumerlaw.com
                                   E-mail: assistant@employmentandconsumerlaw.com
                                   Attorney for Plaintiff




                                    - 13 -
